DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0196674 to Buck et al in view of U.S. Patent Pub. No. 2013/0098816 to Elfstrom.
Regarding Claims 1, 2, 3, 4, 7, 8, 9-11, 23, 24 and 26, Buck teaches a flushing system for a footbath (Buck abstract) comprising: e. a flush valve on said output line for directing the flow of said water to either a flush pipe leading to at least one footbath or to a mixing pipe (Buck unnumbered valve in Fig. 1 on water input line, first valve after #66, directs the water to either the foot bath or down to the chemicals #48); f. at least one source of disinfecting or cleaning compound in communication with said mixing pipe (Buck Fig. 1 #48); g. at least one chemical valve (Buck Fig. 1 #73) for controlling the amount of said disinfecting or cleaning compound added to said water in said mixing pipe; i. a connecting pipe downstream from said mixing pipe 
(Buck Fig. 1 #56).
Buck teaches a water source (Buck Fig. 1 #44), but is silent on a at least one storage tank for holding water under pressure; b. an input line leading into said at least one tank having a pump thereon for bringing water from a water source to said at least one tank and pressurizing said water in said at least one tank; c. a check valve on said input line for preventing backflow of water to said pump; d. an output line leading from said at least one tank having a pressure gauge and a master valve thereon for controlling the release of said water from said at least one tank; h. at least one chemical check valve for preventing backflow of water toward said at least one chemical valve.
However, Elfstrom teaches a. at least one storage tank for holding water under pressure (Elfstrom #61); b. an input line leading into said at least one tank having a pump thereon for bringing water from a water source to said at least one tank and pressurizing said water in said at least one tank; (Elfstrom #62 and #14) c. a check valve on said input line for preventing backflow of water to said pump (Elfstrom paragraph [00237]); d. an output line leading from said at least one tank having a pressure gauge (Elfstrom #71, #72, 373, #74) and a master valve (Elfstrom #38) thereon for controlling the release of said water from said at least one tank. It would have been obvious to one of ordinary skill in the art to modify he teachings of
Buck with the teachings of Elfstrom at the time of the invention for the portable standalone purification stations solar powered. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. Buck teaches water supply can be any water supply. Buck as modified by Elfstrom is merely an obvious engineering design choice involving the selection of a known alternate water source for energy 
Buck as modified by Elfstrom satisfies the limitation of h. at least one chemical check valve for preventing backflow of water toward said at least one chemical valve. Elfstrom teaches the importance of check valves to prevent cross contamination and backflow. The modification is merely an old and notoriously well-known engineering design choice in plumbing applications to prevent backflow, i.e. a known cautionary, safety measure. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 2, Buck as modified teaches a controller in electronic communication with said pump, said pressure gauge, said master valve, said flush valve, said at least one chemical valve and said at least one directing valve for controlling the flow of fluids through said system (Buck #42 paragraph [0048] and [0076]; and Elfstrom Fig. 3 #100, 101,102).
Regarding Claims 3, 4, 7, 8 and 9-11, Buck as modified teaches a pressurized air source in communication with said connecting pipe, an air valve for controlling the flow of air from said air source, and an air check valve for preventing backflow of fluid to said air source (Buck #46; Elfstrom teaches general knowledge of check valves, claim 15).  Applicant’s amended language claims that the pressurized air source is in communication with said connecting pipe downstream from said at least one chemical check valve.  The amended claim language still doesn’t explicitly claim the structural position of the pressurized air source.  The air source of Buck is in communication with the connecting pipe at the downstream claimed location since the connecting pipe connects back into the main pipe of Buck at the downstream location.  Alternatively, Buck as modified is silent on the pressurized air source in communication with said connecting pipe downstream from said at least one chemical check valve.  However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Buck at the time of the invention since the modification is merely an obvious engineering design In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)] and/or duplication of a known element for a multiple affect [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].

Claims 5 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.
Patent Pub. No. 2008/0196674 to Buck et al in view of U.S. Patent No. 2013/0098816 to
Elfstrom as applied to claims 1-3 and 23 above, and further in view of Chinese Patent CN
202419891 U to Hun Zhang.
Regarding Claim 5, Buck as modified is silent on comprising at least one flow sensor.
However, Zhang teaches the general knowledge of one of ordinary skill in the art that it is known to provide flow sensors in foot baths (Zhang abstract). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Buck with the teachings of Zhang at the time of the invention for safety control as taught by Zhang. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 28, Buck as modified teaches comprising at least one pressure sensor
(Buck pressure gauge is interpreted as being a pressure sensor, #71, 72, 73, 74), at least one flow meter (Zhang abstract), and a controller in electronic communication with said pressure sensor, said at least one flow meter, said pump, said control valve, said second valve and said additive source. (Buck #42 paragraph [0048] and [0076]; and Elfstrom Fig. 3 #100, 101, 102)

Claims 6, 16, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.
Patent Pub. No. 2008/0196674 to Buck et al in view of U.S. Patent No. 2013/0098816 to
Elfstrom as applied to claims 1, 8, 23 above, and further in view of U.S. Patent No. 4,446,590 to

Regarding Claims 6, 16 and 27, Buck as modified is silent on teaching said mixing pipe comprises a Venturi tube. However, Kirchner teaches the general knowledge of using a Venture tube to mix water and cleaning agent (Kirchner Col. 1 lines 40-45). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Buck with the teachings of Kirchner at the time of the invention for enhanced cleaning as taught by Kirchner.  The modification is merely the application of a known technique to a Known device ready for improvement to yield predictable results.

Claims 12, 13 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Patent Pub. No. 2008/0196674 to Buck et al in view of U.S. Patent No. 2013/0098816 to
Elfstrom as applied to claims 1-3 above, and further in view of U.S. Patent Pub. No.
2009/0223128 to Kuschak.
Regarding Claims 12, 13, 14, 15, Buck as modified teaches computer controls and programming, but is silent on explicitly teaching said controller further comprises at least one timer capable of turning performing an action selected from the following group at a specified time: turning said pump on or off, opening or closing said master valve, adjusting the position of said flushv alve, opening or closing said at least one chemical valve, opening or closing said air valve, opening or closing said at least one directing valve, and combinations thereof; said system controller is in electronic communication with a remote computing device, such that a user may interface with said system controller remotely via said remote computing device; said electronic communication comprises wireless electronic communication; said controller is in wireless electronic communication with said remote computing device.
However, Kuschak teaches the general knowledge of one of ordinary skill in the art to incorporate timers and remote, wireless communication/computing (Kuschal abstract, paragraph
.

Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.
Patent Pub. No. 2008/0196674 to Buck et al in view of U.S. Patent No. 2013/0098816 to
Elfstrom as applied to claims 8 and 23 above, and further in view of U.S. Patent No. 1,893,482
to Belt.
Regarding Claims 17 and 25, Buck as modified is silent on at least one pressure relief valve on said output from said storage tank. However, Belt teaches the general knowledge of one of ordinary skill in the art to provide a pressure relief valve on an output of a water storage tank (Belt #23 and #14). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Buck with the teachings of Belt at the time of the invention for obvious safety measures as taught by Belt. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that the element identified by the examiner in Buck, Fig. 1, isn’t a flush valve.  The examiner identified the unnumbered valve in Figure 1 in the line that receives input from 44 and located in the pipe above elements #73, 72, 74, 78 as the flush valve.  Although it is not numbered this is a universal symbol for a valve.  In addition, elements #56 in Figure 1 are the same symbol and are identified as valves.  The examiner maintains that this unnumbered element is a valve.  Furthermore, the examiner maintains that this valve performs the claimed 
Buck teaches the function of flushing the foot bath with just water (Buck paragraph [0023], [0068], [0093]).  Buck teaches the use of pinch valves to allow or stop passage of water or a mixture of water and chemicals (Buck paragraph [0117]). In order for it to send flushing water through it must have a valve, i.e. regulator that selectively controls the passage of water or the alternative water mixed with chemicals respectively.  Buck teaches the use of a control system that controls valves to allow for either water alone or a mixture of water and chemicals to reach the bath (Buck paragraph [0093]).  It also teaches a switch/valve on the control panel to select water or chemicals (Buck paragraph [0098]).  Buck teaches the flushing action via control of valves and satisfies the limitation of the claim.
Applicant argues it would not have been obvious to combine the teachings of Elfstrom with the teachings of Buck.  However, Buck teaches that the water source can be “any” water supply system (Buck paragraph [0070]).  The examiner maintains that the motivation to modify the teachings of Buck with the teachings of Elfstrom at the time of the invention is merely the selection of a known water source for the portable standalone purification station solar powered. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. Buck teaches water supply can be any water supply. Buck as modified by Elfstrom is merely an obvious engineering design choice involving the selection of a known alternate water source for energy and environmental conservation. In other words, the modification is merely the simple substitution of one known water source for another to obtain predictable results.  This modification does not change the principle operation of either devices.  Elfstrom produces clean water.  It is a clean water source of portable potable water.  Buck teaches the use of potable water.  Elfstrom is merely provides the structure to produce a 
Claims 23 is the broadest independent claim and does not claim the structure of the check valve.  The limitations of claim 23 are satisfied by the Buck as modified by Elfstrom.  Buck teaches a valve that directs fluid either directly to the footbath or through a mixing pipe (Buck unnumbered valve in line and after inlet at #44).
With regard to the chemical check valve, Buck teaches the general knowledge of one of ordinary skill in the art the known use of one-way valves to prevent backflow i.e. check valves as taught in paragraph [0118].  The claim merely states that the chemical check valve prevents backflow toward the chemical valve.  According to paragraph [0118] of Buck if there is a check valve at element #330 which doesn’t let anything flow back into the system then it wouldn’t reach the chemical valve either, it wouldn’t flow “toward” the chemical valve, and satisfies the broad nature of the limitation.  Applicant hasn’t claimed the exact location of the chemical check valve.  In addition, Buck as modified by Elfstrom satisfies the limitation of h. at least one chemical check valve for preventing backflow of water toward said at least one chemical valve. Elfstrom teaches the importance of check valves to prevent cross contamination and backflow. The modification is merely an old and notoriously well-known engineering design choice in plumbing applications to prevent backflow, i.e. a known cautionary, safety measure. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
The modification to the grounds of rejection for independent claim 8 were necessitated by the amendments.  Buck teaches applicant doesn’t claim a range nor explicitly claim the amount of pressure.  Air traveling in a pipe will have a level of pressure that satisfies the broad nature of the limitation of pressurized air source (Buck #46).  Merely shifting the location of the known element is merely an obvious engineering design choice performing the same intended function [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)].
In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)] and/or duplication of a known element for a multiple affect [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].
The claims list the components of the flushing system, but they don’t explicitly claim the specific structural position in the system.  The location of the components remains broad in nature and does not distinguish.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


09 August 2021